Citation Nr: 0417343	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-22 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel



INTRODUCTION

The veteran had active service from November 1969 to 
September 1971.

This appeal arises from a January 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO).


REMAND

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in the regulations 
implementing this law.  38 C.F.R. § 3.159 (2003).  These 
regulations are applicable to all claims filed on or after 
the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the appellant's claim was 
filed after November 9, 2000, the provisions of 38 C.F.R. 
§ 3.159 (2003) apply in this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the regulations implementing the VCAA 
have imposed certain obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information that is 
necessary to substantiate the claim for benefits.  Second, 
the agency has a "duty to assist" a claimant in the 
development of claims for VA benefits.  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 C.F.R. § 3.159.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2003).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In the appellant's case, the RO has not complied fully with 
the duty to notify under the VCAA.  Although the RO has 
provided VCAA notice to the veteran relative to the TDIU 
claim, notice has not been sent to the appellant as to the 
type of evidence necessary to substantiate his claim for a 
rating in excess of 70 percent for the service-connected PTSD 
or as to the division of responsibilities between the 
appellant and VA in obtaining that evidence.  See Quartuccio, 
supra.  As the RO has not fulfilled its obligations under the 
implementing regulations, it would potentially be prejudicial 
to the appellant if the Board were to proceed with a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Thus, a remand is required in this case. 

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, the veteran has not received a VA psychiatric 
rating examination.  The last VA examination was conducted in 
December 2001 in support of the claim of entitlement to 
service connection for PTSD.  Since December 2001, numerous 
VA treatment records have been received.  Thus, the veteran 
should be afforded a current VA psychiatric rating 
examination that takes into account the newly received 
records.

Moreover, the record shows that the veteran has been granted 
entitlement to Social Security Administration (SSA) 
disability benefits (see February 1999 SSA letter).  The 
Court has held that the VA has a duty to attempt to secure 
all records of the SSA regarding the veteran's rating of 
unemployability for SSA purposes.  Murincsak v. Derwinski, 2 
Vet. App. 363, 370 (1992).  Thus, the RO must request 
complete copies of the SSA decision and records utilized in 
considering the veteran's claim.  

In addition, the Court held in Holland v. Brown, 6 Vet. App. 
443 (1994) that a claim for a total disability rating based 
on individual unemployability due to a service-connected 
disability is "inextricably intertwined" with a rating 
increase claim on the same condition.  Thus, the veteran's 
TDIU claim must be deferred pending the outcome of his claim 
for a higher evaluation.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims, especially his claim for a 
higher rating for PTSD, and the division 
of responsibilities between the veteran 
and VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all evidence relating to the issues on 
appeal that has not already been made 
part of the record to include all 
current VA treatment records from the 
Cincinnati VAMC, the Chillicothe VAMC 
and the Columbus outpatient clinic.  The 
RO should assist the veteran in 
obtaining all relevant medical evidence 
that is not already of record.  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of all decisions relating 
to the veteran's claim for disability 
benefits as well as the medical records 
upon which all decisions were based.  
Once obtained, all records must be 
associated with the claims folder.  

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination and all 
necessary testing should be accomplished.  
The psychiatric examiner must provide 
accurate and fully descriptive 
assessments of all clinical findings 
resulting from the service-connected PTSD 
and address the presence or absence of 
the specific criteria set forth in VA's 
rating schedule for psychiatric 
disability.  The examiner must provide a 
full multi-axial evaluation to include 
the assignment of a numerical score on 
the Global Assessment of Functioning 
(GAF) scale.  It is imperative that the 
examiner includes an explanation of the 
significance of the assigned numerical 
score, especially in light of all 
previously assigned scores.  

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

